Exhibit 10.1

 

LOGO [g430262dsp009.jpg]

July 29, 2017

David Jaffe

933 MacArthur Blvd.

Mahwah, NJ 07430

Dear David:

The Board of Directors (the “Board”) of Ascena Retail Group (“Ascena” or
“Company”) is pleased to offer you (“Executive”) the following terms and
conditions of continued employment with Ascena. The terms and conditions of this
letter (this “Letter”) replace any and all previous agreements, offers or
discussions concerning your employment, effective as of August 1, 2017 (the
“Effective Date”).

1) Employment. Ascena hereby agrees to continue to employ Executive, and
Executive hereby agrees to continue to be employed by Ascena, upon the terms and
subject to the conditions set forth in this Letter.

2) Title. Ascena will employ Executive as its Chief Executive Officer.

3) Duties and Responsibilities.

a) As Chief Executive Officer, Executive shall perform the customary duties and
have the customary responsibilities of such position. Executive shall report to
the Board, and shall perform such other duties as may be assigned to Executive
from time-to-time by the Board.

b) Executive agrees to faithfully serve Ascena, devote his full working time,
attention and energies to the business of Ascena, its subsidiaries and
affiliated entities, and perform the duties under this Letter to the best of his
abilities. Executive agrees not to engage in any other business or employment
without the written consent of Ascena except as otherwise specifically provided
herein. Executive may perform uncompensated services in connection with either
the management of personal investments or with charitable or civic
organizations; provided that such activities do not interfere with Executive’s
duties pursuant to this Letter. Executive may serve on other corporate boards of
directors, with the approval of the Board, which approval will not be
unreasonably withheld. Executive shall also be entitled to appropriate vacation
each year.

4) Compensation and Benefits.

a) Base Salary. During the Employment Term, Ascena shall pay Executive a base
salary at the annual rate of $1,000,000 per year or such higher rate as may be
determined from time to time by the Board or a Compensation Committee of the
Board (“Base Salary”). Such Base Salary shall be paid in accordance with
Ascena’s standard payroll practices for senior executives.

 

Page 1



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

b) Benefit Plans, Fringe Benefits and Incentive Programs. Executive shall be
entitled to participate in all of Ascena’s pension, insurance and other benefit
plans and programs and in all bonus and incentive plans, including the Ascena
semi-annual incentive bonus plans and stock incentive plans. Executive shall be
entitled to office, secretarial and administrative assistance, and to the use of
a car service at the Company’s expense as necessary for him to perform his
duties and responsibilities hereunder, including for transportation to and from
his home.

c) Expense Reimbursement. Ascena shall promptly reimburse Executive for the
ordinary and necessary business expenses incurred by Executive in the
performance of his duties under this Letter in accordance with Ascena’s
customary practices applicable to senior executives and Section 12(c) of this
Letter.

5) Termination of Employment. Executive’s employment under this Letter shall be
at-will and either the Company or Executive may terminate the employment
relationship at any time, subject to the provisions set forth in this Section 5.
Upon termination, Executive (or his beneficiary or estate, as the case may be)
shall be entitled to receive the compensation and benefits described in
Section 6 below, and, if applicable, Section 7 below.

a) Death. Executive’s employment shall terminate upon Executive’s death.

b) Total Disability. Ascena may terminate Executive’s employment upon his
becoming “Totally Disabled.” For purposes of this Letter, Executive shall be
“Totally Disabled” if Executive is physically or mentally incapacitated so as to
render Executive incapable of performing his material and substantial duties
under this Letter for a period of 90 consecutive days or 120 non-consecutive
days in any 12 month period. Executive’s receipt of disability benefits under
Ascena’s long-term disability benefits plan or receipt of Social Security
disability benefits shall be deemed conclusive evidence of Total Disability (as
defined in this Section 5(b)) for purpose of this Letter; provided, however,
that in the absence of Executive’s receipt of such long-term disability benefits
or Social Security benefits, the Board may determine that Executive is Totally
Disabled (as defined in this Section 5(b)) based upon the opinion of an
impartial reputable physician (“Impartial Physician”) selected by mutual
agreement of the parties or their representatives, or failing agreement within
10 days of a written request therefor by Ascena to Executive, then an Impartial
Physician designated by mutual agreement of a physician selected by Executive
(or his representatives) and a physician selected by Ascena; the written opinion
of such Impartial Physician as to the issue of Total Disability shall be final
and binding on the parties.

c) Termination by Ascena for Cause. Ascena may terminate Executive’s employment
for “Cause.” Such termination shall be effective as of the date specified in the
written Notice of Termination provided to Executive. For purposes of this
Letter, the term “Cause” shall mean any of the following: (i) conviction of a
crime (including conviction or a nolo contendere plea) involving the commission
by Executive of a felony or of a criminal act involving, in the good faith
judgment of the Board, fraud, dishonesty, or moral turpitude but excluding any
conviction which results solely from Executive’s title or position with Ascena
and is not based on his personal conduct; (ii) intentional and willful failure
by Executive to satisfactorily perform employment duties reasonably requested by
the Board after 30 days’ prior written notice of such

 

Page 2



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

failure to perform, specifying that the failure constitutes cause (other than as
a result of vacation, sickness, illness or injury); (iii) Executive’s act of
fraud or embezzlement; (iv) gross misconduct or gross negligence by Executive in
connection with the business of Ascena or an affiliate which has a substantial
adverse effect on Ascena or the affiliate; (v) Executive’s intentional and
willful act or omission which is materially detrimental to the business or
reputation of Ascena; or (vi) Executive’s willful breach of any of the covenants
set forth in Section 8 hereof.

d) Termination by Executive for “Good Reason.” Executive may terminate his
employment under this Letter for “Good Reason” by providing a Notice of
Termination to Ascena, setting forth in reasonable detail the circumstances or
event giving rise to the purported “Good Reason” within 30 days following the
initial occurrence thereof, and the Company shall have 60 days following receipt
of such notice to cure the condition (in the Company’s discretion). If the
Company does not cure the event constituting “Good Reason” within such 60 day
period, the Executive’s Termination Date shall be the day immediately following
the end of such 60 day period, unless the Company provides for an earlier
Termination Date, or such later Termination Date as may be mutually agreed by
the parties. For purposes of this Letter, the term “Good Reason” shall mean the
occurrence, without Executive’s consent, of any of the following circumstances:
(i) any material demotion of Executive from his position, job duties, or
responsibilities as Chief Executive Officer, or any material demotion of
Executive from his position, job duties or responsibilities as Chief Executive
Officer occurring on a Change in Control (as defined below) or during the 24
month period following a Change in Control (in any case except in connection
with the termination of Executive’s employment for Cause or due to Total
Disability or as a result of Executive’s death, or temporarily as a result of
Executive’s illness or other absence); (ii) a failure by Ascena to pay
Executive’s compensation and benefits in accordance with this Letter;
(iii) relocation of Executive’s principal place of work outside of a 35 mile
radius of its current location; or (iv) any material breach (not covered by
clauses (i) - (iii) above) of any of Ascena’s obligations under this Letter.

e) Notice of Termination. Any termination of Executive’s employment by Ascena or
by Executive (other than by reason of Executive’s death) shall be communicated
by delivery of a written notice of termination to the other party in accordance
with Section 10 below (“Notice of Termination”).

f) Termination Date. The effective date of Executive’s termination of employment
(the “Termination Date”) shall be

i) in the event of Executive’s death, the date of death;

ii) in the event of termination for Total Disability, the date specified in the
Notice of Termination;

iii) in the event of termination for Cause, the date specified in the Notice of
Termination;

iv) in the event of termination for Good Reason, the date specified in the
Notice of Termination or such later date as may be mutually agreed by the
parties; and

 

Page 3



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

v) in the event of any other termination, the last day of the 60 day period
beginning on the date on which written Notice of Termination is given or such
earlier date as may be specified by Ascena or such later date as may be mutually
agreed by the parties.

6) Compensation Following Termination of Employment; Change in Control.

a) In the event Executive’s employment is terminated by the Company without
Cause or the Executive resigns for Good Reason, in either case other than as set
forth in Section 6(b), in addition to all other payments and benefits to which
Executive shall be entitled, Executive shall be entitled to receive an amount
equal to two times the Executive’s Base Salary (at the rate in effect on
Executive’s Termination Date) (such amount, the “Severance Payments”). The
Severance Payments shall be made to the Executive in installments for a period
of 24 months following the date of termination in accordance with Ascena’s
standard payroll practices for senior executives, subject to the Delay Period
under Section 12(b) of this Letter and further subject to Section 9 of this
Letter.

b) In the event that upon a Change in Control or during the 24 months following
a Change in Control, Executive’s employment is terminated by the Company without
Cause or the Executive resigns for Good Reason, Ascena shall pay the Executive
an amount equal to two times the sum of (x) the Base Salary at the rate in
effect on the date of the Notice of Termination, and (y) the Bonus (as defined
below) (the “CiC Severance”). The CiC Severance shall be paid to the Executive
in installments for a period of 24 months following the Termination Date in
accordance with Ascena’s standard payroll practices for senior executives,
subject to the Delay Period under Section 12(b) of this Letter and further
subject to Section 9 of this Letter. Notwithstanding the foregoing, Executive
shall also be entitled to receive the CiC Severance if such termination occurs
during the 90-day period prior to the occurrence of a “409A Change in Control,”
that actually occurs. A “409A Change in Control” means a Change in Control that
constitutes a “change in control event” within the meaning of Section 409A of
the Internal Revenue Code. As used herein, “Bonus” means the higher of
(a) Executive’s average of the most recent three year aggregate annual cash
performance bonuses actually paid to Executive on a semi-annual basis or
(b) Executive’s annual target cash performance bonus opportunity relating to the
fiscal year in which such Change in Control occurs. For purposes of calculating
a year’s aggregate annual cash performance bonus referred to the foregoing
clause (a), such aggregate annual bonus shall equal the sum of the two seasonal
bonuses actually paid to Executive with respect to a fiscal year (for the
avoidance of doubt, “Bonus” shall not include any other bonus to be paid upon
completion of any specified project or upon the occurrence of a specified event,
including, without limitation, a Change in Control). Notwithstanding receipt of
such payments, Executive shall be entitled to receive the payments and benefits
hereinafter referred to in this Section 6.

A “Change in Control” shall mean the occurrence of any one of the following
events:

i) any “person,” as such term is used in sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, becomes a “beneficial owner,” as such term is
used in Rule 13d-3 under that act, of 30% or more of the outstanding common
stock of Ascena, excluding a person that is an affiliate (as such term is used
under that act) of Ascena on the date of this Letter, or any affiliate of any
such person;

 

Page 4



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

ii) the majority of the Board consists of individuals other than “Incumbent
Directors,” which term means the members of the Board on the date of this
Letter; provided that any person becoming a director subsequent to such date
whose election or nomination for election was supported by at least two-thirds
of the directors who then comprised the Incumbent Directors shall be considered
an Incumbent Director;

iii) Ascena adopts any plan of liquidation providing for the distribution of all
or substantially all its assets;

iv) all or substantially all the assets or business of Ascena are disposed of
pursuant to a merger, consolidation or other transaction (unless the
shareholders of Ascena immediately prior to such merger, consolidation or other
transaction beneficially own, directly or indirectly, in substantially the same
proportion as they own the common stock of Ascena, all the common stock or other
ownership interests of the entity or entities, if any, that succeed to the
assets or business of Ascena); or

v) Ascena combines with another company and is the surviving corporation, but,
immediately after the combination, the shareholders of Ascena immediately prior
to the combination hold, directly or indirectly, 50% or less of the common stock
or other ownership interests of the combined company (there being excluded from
the number of shares held by such shareholders, but not from the common stock or
other ownership interests of the combined company, any shares or other ownership
interests received by affiliates of such other company in exchange for stock of
such other company).

c) In the event that upon a Change in Control or during the 24 months following
a Change in Control, Executive’s employment is terminated by the Company without
Cause or the Executive resigns for Good Reason, then, to the extent not vested
immediately prior to the Change in Control, all stock based awards granted to
Executive prior to the Change in Control under the Company’s equity plans, each
as amended, including, but not limited to, the Company’s 2016 Omnibus Incentive
Plan, or any predecessor or successor plan(s) thereto, that are outstanding as
of the date of the Change in Control (including, but not limited to, stock
options, shares of restricted stock and performance stock units), or, in the
event such stock based awards are not assumed or substituted by the successor in
connection with such Change in Control, outstanding immediately prior to the
date of the Change in Control, shall become fully vested as of the date of
Executive’s termination of employment by Ascena without Cause or by Executive
for Good Reason. Upon any such termination, (A) any stock option, stock
appreciation right or similar award that provides for a participant-elected
exercise shall become fully exercisable and will remain exercisable for the
applicable period following termination as specified in the applicable equity
plan and/or the applicable award agreement, and (B) in the case of restricted
stock or similar awards that are not subject to a participant-elected exercise,
Ascena shall remove any restrictions (other than restrictions required by
federal securities law) or conditions in respect of

 

Page 5



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

such award as of the date of the Executive’s termination of employment by Ascena
without Cause. For the avoidance of doubt, this Section 6(c) shall apply to any
equity awards that, in connection with a Change in Control, (1) are granted as
replacement of the equity awards held by Executive immediately prior to the
Change in Control, and (2) are outstanding immediately prior to the Change in
Control, but are not assumed or substituted by the successor in connection with
such Change in Control.

Notwithstanding the forgoing, in the event Executive’s employment is terminated
by the Company without Cause or the Executive resigns for Good Reason during the
90-day period prior to the occurrence of a 409A Change in Control, then, in lieu
of the foregoing under this Section 6(c), Ascena shall pay to Executive a lump
sum cash payment equal to the sum of (x) with respect to any unvested stock
option, stock appreciation right or similar appreciation based award that
expired on the date Executive’s employment terminated, the excess, if any, of
(A) the aggregate per share cash consideration, and the fair market value on
such date of the aggregate per share non-cash consideration, paid or payable to
the Company’s common stockholders in the transaction which is the basis for the
Change in Control, (or if no such consideration was then payable, the last
trading price of the Company’s common stock on the day immediately preceding the
date of the event that resulted in the occurrence of the Change in Control),
over (B) the strike price per share that would have been required to be paid in
order to exercise each tranche of the unvested awards that expired on the date
of Executive’s termination of employment, times the number of shares of the
Company’s common stock covered by each such tranche (such calculation to be
performed separately for each tranche with a different strike price, and the
aggregate amounts so calculated being the amount required to be paid under this
provision), plus (y) with respect to any unvested restricted stock or similar
whole share type of award that expired on the date Executive’s employment
terminates, the fair market value of such awards calculated based on the last
trading price of the Company’s common stock on the day immediately preceding the
date of the event that resulted in the occurrence of the Change in Control times
the number of shares of the Company’s common stock covered by each such award.
Any such payment shall be paid in a lump sum on the later of (x) the 90th day
following the date of Executive’s termination of employment, and (y) the date of
the 409A Change in Control. For the avoidance of doubt, a 409A Change in Control
must actually occur in order for Executive to receive any entitlements under
this paragraph.

d) In the event that at any time prior to the End Date (whether prior to, upon
or during the 24 months following a Change in Control or in the absence of a
Change in Control) the Executive’s employment is terminated by the Company
without Cause or the Executive resigns for Good Reason:

(i) subject to Executive’s and/or his covered dependents’, as applicable, timely
election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), and Executive’s or his covered
dependents, as applicable, continued copayment of premiums at the same level and
cost as if Executive were an employee of Ascena (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
continued participation in Ascena’s (or its successors) health and medical
insurance plans for Executive and his covered dependents (to the extent
permitted under applicable law and the terms of such plan), in a manner intended
to avoid any excise tax under Section 4980D of the Internal Revenue Code of
1986, as amended (“Code”), for a period though

 

Page 6



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

the earlier of (x) the applicable period that Executive and/or his covered
dependents, as applicable, are eligible for continuation coverage under COBRA
and (y) the Executive becoming eligible for coverage under the health and
medical insurance plans of a subsequent employer; and

(ii) Executive will be entitled to receive a pro rata incentive compensation
bonus payment for the season (i.e., the fall season or spring season) in which
such termination occurs based on the actual results for the season, pro-rated
based on the number of days during the season that Executive was employed by the
Company over the total number of days in the season (the “Pro Rata Bonus”),
payable when the incentive compensation bonus payment for such season is paid to
the Company’s other executive officers.

(e) Upon termination of Executive’s employment under this Letter for any reason,
Executive (or his designated beneficiary or estate, as the case may be) shall be
entitled to receive the following compensation:

i) Earned but Unpaid Compensation. Ascena shall pay Executive any accrued but
unpaid Base Salary for services rendered to the date of termination and any
accrued but unpaid expenses required to be reimbursed under this Letter.

ii) Other Compensation and Benefits. Except as may otherwise be provided under
this Letter, any benefits to which Executive may be entitled pursuant to any
other plans, programs and benefits referred to in Section 4 above shall be
determined and paid in accordance with the terms of such plans, programs and
benefits.

7) Benefits Payable Following Death or Total Disability.

a) Death. In the event that Executive’s employment is terminated by reason of
his death, his designated beneficiary or estate (as the case may be) shall
receive (i) such life insurance or benefits to which Executive is entitled under
the plans and policies maintained by Ascena, (ii) Executive’s full Base Salary
at the rate in effect on the date of Executive’s death, as if his employment had
continued until one year following Executive’s death, payments of Base Salary to
be made at the same time and in the same manner as such compensation had been
paid prior to such termination of employment, (iii) subject to Executive’s
covered dependents’ timely election of continuation coverage under COBRA, and
Executive’s covered dependents continued copayment of premiums at the same level
and cost as if Executive were an employee of Ascena (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
continued participation for Executive’s covered dependents in Ascena’s health
and medical insurance plans (to the extent permitted under applicable law and
the terms of such plan), in a manner intended to avoid any excise tax under Code
Section 4980D, for a period of one year following Executive’s death, subject to
the Executive’s covered dependents’ remaining eligible for COBRA coverage during
such period, and (iv) the Pro Rata Bonus, payable when the incentive
compensation bonus payment for such season is paid to the Company’s other
executive officers.

b) Total Disability. In the event that Executive’s employment is terminated by
reason of his Total Disability as determined in accordance with Section 5(b),
Executive or his designated beneficiary or estate (as the case may be) shall
receive (i) such life

 

Page 7



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

insurance or disability benefits, if any, to which Executive is entitled under
the plans and policies maintained by Ascena; (ii) Executive’s Base Salary as
determined under Section 4(a) at the rate in effect on his Termination Date, as
if his employment had continued through the End Date, and in no event less than
one year following the Termination Date (the “Disability Severance Payments”);
(iii) subject to Executive’s and/or his covered dependents’, as applicable,
timely election of continuation coverage under COBRA, and Executive’s or his
covered dependents’, as applicable, continued copayment of premiums at the same
level and cost as if Executive were an employee of Ascena (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars), continued participation in Ascena’s health and medical insurance plans
for Executive and his covered dependents (to the extent permitted under
applicable law and the terms of such plan), in a manner intended to avoid any
excise tax under Code Section 4980D, for a period that is the shorter of the
date of termination through (x) the later of the End Date and one year from the
date of termination, (y) the applicable period that Executive and/or his covered
dependents’, as applicable, are eligible for continuation coverage under COBRA
and (z) the Executive becoming eligible for coverage under the health and
medical insurance plans of a subsequent employer, and (iv) the Pro Rata Bonus,
payable when the incentive compensation bonus payment for such season is paid to
the Company’s other executive officers. Any Disability Severance Payments shall
be made at the same time and in the same manner as such compensation had been
paid prior to such termination of employment, subject to the Delay Period under
Section 12(b) of this Letter.

8) Restrictive Covenants.

a) Non-Competition. Executive covenants and agrees that at all times during the
Employment Term and for one year thereafter, unless Ascena at its sole
discretion gives its prior written consent to such activity by Executive,
Executive will not, directly or indirectly, engage in, assist, or have any
active interest or involvement whether as an employee, agent, consultant,
creditor, advisor, officer, director, stockholder (excluding holdings of less
than 1% of the stock of a public company), partner, proprietor or any type of
principal whatsoever in any person, firm, or business entity which, directly or
indirectly, is engaged in “Competition” with Ascena.

For purposes of this Letter, “Competition” with Ascena shall mean (x) the
business of owning and/or operating one or more retail specialty stores that
sell women’s apparel, or (y) the business of selling women’s apparel through
catalogs or internet sales, or (z) any other business engaged in by Ascena (or
any subsidiary of Ascena or any entity in which Ascena owns 25% or more of the
outstanding equity interests) during the Employment Term. As used in this
Section 8, Ascena includes its affiliates, which for this purpose includes any
person that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, Ascena.

b) Non-Solicitation. Other than in the good faith performance of his duties
under this Letter, Executive covenants and agrees that at all times during the
Employment Term and for two years thereafter, he will not directly or indirectly
recruit, solicit, hire, or cause to be hired, any individual who is then, or who
has been within the preceding six month period, an employee of Ascena.

 

Page 8



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

c) Non-Disparagement. Other than in the good faith performance of his duties
under this Letter, Executive covenants and agrees that during the course of his
employment by Ascena or at any time thereafter, Executive shall not, directly or
indirectly, in public or private, deprecate, impugn, disparage, or make any
remarks that would tend to or be construed to tend to defame Ascena or any of
its employees, members of its board of directors or agents, nor shall Executive
assist any other person, firm or company in so doing. This restriction shall not
apply to statements or representations made pursuant to Section 8(g).

d) Confidentiality. Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of Executive’s duties and for the benefit of
Ascena, either during the period of the Executive’s employment with Ascena or at
any time thereafter, any business and technical information or trade secrets,
nonpublic, proprietary or confidential information, knowledge or data relating
to Ascena whether the foregoing shall have been obtained by Executive during
Executive’s employment by Ascena (or any predecessors) or otherwise. The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to Executive; (ii) becomes generally known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
Ascena with prior notice of the contemplated disclosure and cooperates with
Ascena at its expense in seeking a protective order or other appropriate
protection of such information). Pursuant to the federal Defend Trade Secrets
Act of 2016, Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that:
(i) is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

e) Right to Injunction. Executive acknowledges that the services to be rendered
by him to Ascena are of a special and unique character, which gives this Letter
a peculiar value to Ascena. Executive acknowledges that a breach of the
covenants set forth in this Section 8 will cause irreparable damage to Ascena
with respect to which Ascena’s remedy at law for damages will be inadequate.
Therefore, in the event of breach or anticipatory breach of the covenants set
forth in this Section 8 by Executive, Executive and Ascena agree that Ascena
shall be entitled, in addition to remedies otherwise available to it at law or
equity, to injunctions, both preliminary and permanent, enjoining or restraining
such breach or anticipatory breach and Executive hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction.

f) Acknowledgments and Separability of Covenants. The parties acknowledge that
the types and periods of restriction imposed in Section 8 are fair and
reasonable and are reasonably required for the protection of Ascena; and that
the time, scope and other provisions of such Section have been specifically
negotiated by the parties. Executive specifically acknowledges that the
restrictions contemplated by this Letter will not prevent him from being
employed or earning a livelihood. The covenants contained in this Section
constitute a series of separate covenants, one for each applicable state in the
United States and the District of Columbia, and one for each applicable foreign
country. If in any judicial proceeding, a court shall

 

Page 9



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

hold that any of the covenants set forth in Section 8 is not permitted by
applicable laws, Executive and Ascena agree that such covenants shall and are
hereby reformed to the maximum time, geographic, or occupational limitations
permitted by such laws. Further, in the event a court shall hold unenforceable
any of the separate covenants deemed included herein, then such unenforceable
covenant or covenants shall be deemed eliminated from the provisions of this
Letter for the purpose of such proceeding to the extent necessary to permit the
remaining separate covenants to be enforced in such proceeding.

(g) Permitted Disclosure. Nothing in this Letter (including, without limitation,
Section 8(c) and (d)) shall be construed to prohibit Executive from reporting
possible violations of federal or state law or regulations to any governmental
agency or entity or self-regulatory institution, including but not limited to
the Department of Justice, the Securities and Exchange Commission, Congress, and
any Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Prior
authorization of Ascena shall not be required to make any such reports or
disclosures and Executive is not required to notify Ascena that he has made such
reports or disclosures.

9) Release Required. Notwithstanding anything herein to the contrary, any
severance payments or benefits payable or to be provided pursuant to
Section 6(a) or (b) of this Letter shall be conditioned upon Executive’s
execution and non-revocation, within 60 days following the effective date of
Executive’s termination of employment, of a general release of claims in the
Company’s customary general release form (with such changes thereon as are
legally necessary at the time of execution to make it enforceable, including,
but not limited to, the addition of any federal, state or local laws) (the
“Release”). The Company shall provide the Release to Executive within five days
following the date of Executive’s employment termination. Executive will be
required to sign the Release within 45 days after the date it is provided to him
and not revoke it within the time period set forth therein. Subject to the
foregoing and Section 12, the Severance Payments or CiC Severance Payments (as
applicable) shall commence to be paid to Executive on the first regularly
scheduled payroll date that occurs after the 60th day following the Executive’s
termination of employment, and such first payment shall include payment of any
amounts that would otherwise be due prior thereto. Notwithstanding anything to
the contrary, the Release shall not require Executive to waive or release claims
with respect to: (i) the right to enforce this Letter; (ii) any vested right
Executive may have under any employee pension or welfare benefit plan of the
Company; (iii) any rights to indemnification or expense reimbursement; (iv) any
rights Executive may have under COBRA; or (v) any right of Executive in his
capacity as an equity holder of Ascena.

10) Notices. Any notice, consent, request or other communication made or given
in connection with this Letter shall be in writing and shall be deemed to have
been duly given when delivered or mailed by registered or certified mail, return
receipt requested, or by facsimile or by hand delivery, or sent by a nationally
recognized overnight courier service, to the parties listed below at their
following respective addresses or at such other address as each may specify by
notice to the other:

 

Page 10



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

To Ascena:

Ascena Retail Group, Inc.

933 MacArthur Boulevard

Mahwah, NJ 07430

Attention: Board of Directors

To Executive: at the last address (or to the facsimile number) shown on the
records of Ascena.

11) Miscellaneous.

a) This Letter shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware applicable to agreements made and to be
performed entirely in Delaware. Any dispute between the parties hereto arising
out of or relating to this Letter (other than any dispute relating to Section 8
above) shall be settled exclusively by arbitration in Wilmington, Delaware in
accordance with the provisions of this Letter and the commercial rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

b) The article and section headings contained herein are for reference purposes

c) This Letter sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof, and supersedes all prior agreements,
arrangements and understandings, written or oral, relating to the subject matter
hereof, including the Prior Letter. This Letter may not be amended except by a
written agreement signed by both parties.

d) Except as otherwise provided in this Letter, this Letter shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
representatives, successors and assigns. This Letter and the rights and benefits
of Executive under this Letter shall not be assignable by Executive; provided,
however, that nothing in this Section 11 shall preclude Executive from
designating a beneficiary or beneficiaries to receive any benefit payable on his
death.

e) No provision of this Letter may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Board.

f) The provisions of this Letter shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

g) This Letter may be executed (including by facsimile transmission) with
counterpart signature pages or in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

Page 11



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

12) Code Section 409A.

a) Although Ascena does not guarantee to the Executive any particular tax
treatment relating to the payments and benefits paid in accordance with the
terms and conditions of this Letter, it is the intent of the parties that
payments and benefits under this Letter comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Letter
shall be interpreted to be in compliance therewith. The parties agree to
reasonably cooperate to take all further actions necessary to satisfy the
requirements of Code Section 409A.

b) A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Letter providing for the payment of any amounts or
benefits that are considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Letter, references
to a “termination,” “termination of employment” or like terms shall mean
“separation from service.” If the Executive is deemed on the date of termination
to be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the providing of any
benefit made subject to this Section 11(b), to the extent required to be delayed
in compliance with Code Section 409A(a)(2)(B), such payment or benefit shall be
made or provided as specified below after the date which is the earlier of
(i) the expiration of the six-month period measured from the date of the
Executive’s “separation from service,” and (ii) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this provision (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum on the
first business day following the end of the Delay Period, and any remaining
payments and benefits due under this Letter shall be paid or provided in
accordance with the normal payment dates specified for them herein.

c) All expenses or other reimbursements paid pursuant to this Letter that are
taxable income to the Executive shall be paid at the time provided by Ascena’s
applicable policies and customary practices, but in no event shall be paid later
than the end of the calendar year next following the calendar year in which the
Executive incurs such expense. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense
occurred.

 

Page 12



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

13) Parachute Payments. If there is a change in ownership or control of Ascena
that causes any payment, distribution or benefit provided by Ascena, any person
whose actions result in a change in ownership covered by Section 280G(b)(2) or
any person affiliated with Ascena or such person, to or for the benefit of the
Executive (whether provided, to be provided, paid or payable or distributed or
distributable pursuant to the terms of this Letter or otherwise) (a “Payment”)
to be subject to the excise tax imposed by Section 4999 of the Code (such excise
tax, together with any interest or penalties incurred by the Executive with
respect to such excise tax, the “Excise Tax”) (any such Payment, a “Parachute
Payment”), then the following provisions shall apply:

(i) If the Parachute Payment, reduced by the sum of (A) the Excise Tax and
(B) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Parachute Payment which are in
excess of the Threshold Amount (as defined below), are greater than or equal to
the Threshold Amount, the Executive shall be entitled to the full benefits
payable under this Letter.

(ii) If the Threshold Amount is less than (A) the Parachute Payment, but greater
than (B) the Parachute Payment reduced by the sum of (x) the Excise Tax and
(y) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Parachute Payment which are in
excess of the Threshold Amount, then the Parachute Payment shall be reduced (but
not below zero) to the extent necessary so that the sum of all Parachute
Payments shall not exceed the Threshold Amount. In such event, the Parachute
Payment shall be reduced in the following order: (1) cash payments not subject
to Code Section 409A; (2) cash payments subject to Code Section 409A; (3) stock
options (and other exercisable awards) that have exercise prices higher than the
then fair market value price of the stock (based on the latest vesting
tranches), (4) restricted stock and restricted stock units based on the last
ones scheduled to be distributed, (5) other stock options based on the latest
vesting tranches, and (6) other non-cash forms of benefits. To the extent any
payment is to be made over time (e.g., in installments, etc.), then the payments
shall be reduced in reverse chronological order.

For the purposes of this Section 13, “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less $1.00. The determination as
to which of the alternative provisions of this Section 13 shall apply to the
Executive shall be made by a certified public accounting firm designated by
Ascena and reasonably acceptable to the Executive (the “Accounting Firm”). The
Accounting Firm shall make, and shall provide to the parties, such determination
within 60 days following the occurrence of the event that subjects the Executive
to the Excise Tax. All Payments will be treated as “parachute payments” (within
the meaning of Section 280G(b)(2) of the Code) and any Payments in excess of the
base amount shall be treated as subject to the Excise Tax unless otherwise
determined by the Accounting Firm. All fees and expenses of the Accounting Firm
shall be borne solely by Ascena. Any determination by the Accounting Firm shall
be binding upon Ascena and the Executive. The Executive and Ascena shall provide
the Accounting Firm with all information which the Accounting Firm reasonably
deems necessary in computing the Threshold Amount. For purposes of determining
which of the alternative provisions of this Section 13 shall apply, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the

 

Page 13



--------------------------------------------------------------------------------

LOGO [g430262dsp009.jpg]

 

determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the determination date, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

Please sign both copies of this letter, keep one for your records and return one
to Duane Holloway, EVP and General Counsel.

Sincerely,

/s/ Randy L. Pearce

Randy L. Pearce

Lead Independent Director

of the Board of Directors

 

I accept the terms and conditions as specified above.

/s/ David Jaffe

David Jaffe

 

Page 14